
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.4



PREVIEW SYSTEMS, INC.
SEPARATION AGREEMENT AND MUTUAL RELEASE


    This Separation Agreement and Mutual Release ("Agreement") is made by and
between Preview Systems, Inc., a Delaware corporation (the "Company"), and
Bradford G. Solso ("Mr. Solso").

    WHEREAS, Mr. Solso was employed as Chief Operating Officer and Chief
Financial Officer of the Company;

    WHEREAS, Mr. Solso has tendered his voluntary resignation to the Company;
and

    WHEREAS, the Company and Mr. Solso have mutually agreed to terminate the
existing employment relationship and to release each other from any claims
arising from or related to the employment relationship.

    NOW, THEREFORE, in consideration of the mutual promises made herein, the
Company and Mr. Solso (collectively referred to as the "Parties") hereby agree
as follows:

    1.  Resignation as an Officer; Termination of Employment.  Mr. Solso and the
Company acknowledge and agree that Mr. Solso has tendered his voluntary
resignation as Chief Operating Officer and Chief Financial Officer of the
Company, and from any other positions he holds with the Company and/or its
subsidiaries and affiliates and that the Company has accepted such resignation.
In accordance with the intentions of the Parties, Mr. Solso's employment with
the Company shall terminate effective at the close of business on March 20, 2001
(the "Termination Date").

    2.  Severance Benefits.  In consideration for the release of claims set
forth below and other obligations under this Agreement, and provided this
Agreement is signed by Mr. Solso and not revoked under Section 7 herein, the
Company agrees to provide the following severance benefits to Mr. Solso:

        (a) The Company shall make two lump sum severance payments to Mr. Solso
as follows: 1) a payment equal to twelve (12) months of his regular base salary
and target bonus for fiscal year 2001, resulting in an aggregate payment of
$270,000, which payment shall be reduced by applicable tax withholding and which
shall be made on the Effective Date of this Agreement (as defined in Section 20
below); and 2) a payment equal to six (6) months of his regular base salary
($105,000), reduced by applicable tax withholding, which payment shall be made
on the 6-month anniversary of the Effective Date of this Agreement, provided
that as such date Mr. Solso has been and remains in full compliance with the
terms of this Agreement;

        (b) If Mr. Solso timely and accurately elects to continue his health
insurance benefits under COBRA, as described in Section 3(a) below, the Company
agrees to pay the applicable COBRA premiums until the earlier of December 31,
2001 or the date on which Mr. Solso becomes eligible for medical insurance
coverage from another employer;

        (c) As more fully described in Section 4 below, the Company agrees to
provide certain benefits to Mr. Solso related to the shares of the Company's
Common Stock purchased by Mr. Solso in July 1999 under the terms of a full
recourse promissory note;

        (d) The Company shall reimburse Mr. Solso for fees incurred in obtaining
tax or financial accounting advice with respect to this Agreement, up to a
maximum amount of $5,000; and

        (e) The Company shall continue to maintain coverage for Mr. Solso under
the Company's director and officer liability insurance program for a period of
three (3) years following the Termination Date, but only if and to the extent
that such insurance is maintained for other officers and directors of the
Company in general.

1

--------------------------------------------------------------------------------

    3.  Employee Benefits.  

        (a) Mr. Solso shall continue to receive the Company's life, medical,
dental and vision insurance benefits at Company expense until March 31, 2001,
which date shall be the "qualifying event" date under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA"). Following such date,
Mr. Solso has the right to continue coverage under the Company's medical, dental
and vision (but not life) insurance programs as provided by COBRA at his own
expense, except as otherwise provided in Section 2(b) above.

        (b) The Company shall reimburse Mr. Solso for all reasonable business
expenses incurred by Mr. Solso up until the Termination Date in accordance with
Company policy.

        (c) Except as otherwise provided above, Mr. Solso shall not be entitled
to participate in any of the Company's benefit plans or programs offered to
employees or officers of the Company, including the employee stock purchase
plan, after the Termination Date. Payroll contributions made to the employee
stock purchase plan by Mr. Solso shall be returned to Mr. Solso as soon as
reasonably practicable after the Termination Date.

    4.  Stock Interests.  

      (a)  Restricted Stock.   Under the terms of the Common Stock Purchase
Agreement executed by Mr. Solso and the Company on July 6, 1999 (the "Purchase
Agreement"), Mr. Solso purchased 150,000 shares of the Company's Common Stock
(the "Shares") with a per Share purchase price of $6.50, for a total purchase
price of $975,000. Mr. Solso paid the purchase price for the Shares by
delivering to the Company a personal check in the amount of $30.00 and a full
recourse promissory note (the "Note") dated July 6, 1999 in the original
aggregate principal amount of $974,970.00, bearing 5.32% interest per annum on
the unpaid balance of such principal sum, copies of which are attached hereto as
Exhibit A. Mr. Solso purchased the Shares subject to a right of repurchase by
the Company at Mr. Solso's original cost of $6.50 per Share on the termination
of Mr. Solso's relationship with the Company as an employee or consultant
pursuant to the terms of the Purchase Agreement. Such repurchase right was to
lapse at a rate of 3/48 of the Shares on the three-month anniversary of the
Vesting Commencement Date (as defined in the Purchase Agreement), at the rate of
6/48 of the Shares on the six-month anniversary of the Vesting Commencement Date
and thereafter at the rate of 1/48th of the total number of Shares each month.
As of the Termination Date, the Parties acknowledge and agree that (1) the
outstanding balance under the Note, not including accrued interest, remains
$974,970.00, and that such balance, together with accrued interest, is due and
payable on the Termination Date, (2) the Company's repurchase right under the
Purchase Agreement has lapsed as to 62,500 of the Shares and (3) the Company has
the right, but not the legal obligation, to repurchase 87,500 unvested Shares.

            (i)  Acceleration of Vesting.   In consideration for the release of
claims set forth below and other obligations under this Agreement, and
notwithstanding the terms of the Purchase Agreement, the Company shall,
immediately prior to the Effective Date, release an additional 43,750 of the
Shares from the Company's right of repurchase.

            (ii)  Repurchase of Shares.   In further consideration for the
release of claims set forth below and other obligations under this Agreement,
and notwithstanding the terms of the Purchase Agreement, the Company shall
repurchase 50,000 of the Shares held by Mr. Solso. Pursuant to the terms of the
Purchase Agreement, the Company shall pay the total repurchase price for the
repurchased Shares by canceling $325,000.00 of the principal amount of
Mr. Solso's indebtedness to the Company due under the Note for such shares. Upon
such cancellation, Mr. Solso acknowledges and agrees that he owes to the Company
the remaining principal balance of $649,970.00 for the vested Shares and the
accrued interest on the entire original principal amount, with such principal
balance, together with accrued interest, being immediately due and payable.

2

--------------------------------------------------------------------------------

            (iii)  Forgiveness of Promissory Note.   In further consideration
for the release of claims set forth below and other obligations under this
Agreement, the Company shall forgive the aggregate amount of $739,213.00 on the
Note, which represents the principal amount of $649,970.00 (after reduction of
the Note following the share repurchased described in subsection (ii) above)
plus the accrued interest of $89,243.00 on the entire original principal amount
of the Note. In accordance with applicable tax law, the aggregate forgiven
amount shall be reported as taxable income to Mr. Solso on his Form W-2 for
2001. The Company agrees that it shall provide a one-time tax gross-up payment
to Mr. Solso equal to the amount of income tax payable by Mr. Solso with respect
to the amount of interest forgiven on the Note, with the documentation for the
income tax liability on such interest to be provided to the Company by Mr. Solso
prior to any such payment. Mr. Solso acknowledges and agrees that he shall
remain liable for the income tax payable with respect to the amount of forgiven
principal on the Note.

      (b)  Stock Option.   Mr. Solso acknowledges and agrees that under the
terms of the stock option granted to Mr. Solso in June 2000 to purchase 100,000
shares of the Company's Common Stock under the terms of the Company 1998 Stock
Option Plan (the "Stock Option Agreement"), 8,333 shares shall have vested as of
the Termination Date and that no additional option shares shall vest after the
Termination Date. Mr. Solso acknowledges that the 8,333 vested option shares
must be exercised within the post-termination time period set forth in the Stock
Option Agreement.

    Except as set forth in this Section 4 and in the Purchase Agreement and the
Stock Option Agreement, Mr. Solso acknowledges that as of the Termination Date,
Mr. Solso shall have no right, title or interest in or to any shares of the
Company's capital stock under the Purchase Agreement, the Stock Option
Agreement, or any other agreement (oral or written) or plan with the Company.

    5.  No Other Payments Due.  Mr. Solso and the Company agree that the Company
shall pay to Mr. Solso on or before the Termination Date all salary, accrued
vacation and other sums as are then due to Mr. Solso. By executing this
Agreement, Mr. Solso hereby acknowledges receipt of all such payments as
received and acknowledges that, in light of the payment by the Company of all
wages due to Mr. Solso, California Labor Code Section 206.5 is not applicable to
the Parties hereto. That section provides in pertinent part as follows:

No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.

    6.  Release of Claims.  In consideration for the obligations of both parties
set forth in this Agreement, Mr. Solso and the Company, on behalf of themselves,
and their respective heirs, executors, officers, directors, employees,
investors, stockholders, agents, attorneys, administrators and assigns, hereby
fully and forever release each other and their respective heirs, executors,
officers, directors, employees, investors, stockholders, agents, attorneys,
administrators, predecessor and successor corporations and assigns, of and from
any claim, duty, obligation or cause of action relating to any matters of any
kind, whether presently known or unknown, suspected or unsuspected, that any of
them may possess arising from any omissions, acts or facts that have occurred up
until and including the date of this Agreement including, without limitation:

        (a) any and all claims relating to or arising from Mr. Solso's
employment relationship with the Company and the termination of that
relationship;

        (b) any and all claims relating to, or arising from, Mr. Solso's right
to purchase, or actual purchase of shares of stock of the Company;

        (c) any and all claims relating to, or arising from, the Note described
in Section 4(a) above;

3

--------------------------------------------------------------------------------

        (d) any and all claims for wrongful discharge of employment; breach of
con-tract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied, negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage;
negligence; and defamation;

        (e) any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, and the California Fair
Employment and Housing Act;

        (f)  any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and

        (g) any and all claims for attorneys' fees and costs.

    The Company and Mr. Solso agree that the release set forth in this Section 6
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to any obligations
incurred or specified under this Agreement.

    7.  Acknowledgment of Waiver of Claims under ADEA.  Mr. Solso acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 ("ADEA") and that this waiver and
release is knowing and voluntary. Mr. Solso and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Mr. Solso acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Mr. Solso was already entitled. Mr. Solso further
acknowledges that he has been advised by this writing that (a) he should consult
with an attorney prior to executing this Agreement; (b) he has at least
twenty-one (21) days within which to consider this Agreement; (c) he has seven
(7) days following his execution of this Agreement to revoke the Agreement (the
"Revocation Period"). This Agreement shall not be effective until the Revocation
Period has expired.

    8.  Civil Code Section 1542.  The Parties represent that they are not aware
of any claim by either of them other than the claims that are released by this
Agreement. Mr. Solso and the Company acknowledge that they are familiar with the
provisions of California Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

    Mr. Solso and the Company, being aware of said Code section, agree to
expressly waive any rights they may have thereunder, as well as under any other
statute or common law principles of similar effect.

    9.  Employee Covenants.  

      (a)  General.   Mr. Solso agrees that for all periods described in this
Agreement, he shall continue to conduct himself in a professional manner that is
supportive of the business of the Company.

      (b)  Confidentiality.   Mr. Solso and the Company agree to maintain in
strict confidence the existence of this Agreement, the contents and terms of
this Agreement, and the consideration for this Agreement (hereinafter
collectively referred to as "Settlement Information") and each Party further
agrees to take every reasonable precaution to prevent disclosure of any
Settlement Information to any

4

--------------------------------------------------------------------------------

person or entity, other than Mr. Solso's spouse, family members, tax and legal
advisors and the Company's accounting and legal advisors, unless otherwise
required to disclose such information by law or by a governmental entity.

      (c)  Nondisclosure.   Mr. Solso represents and warrants that he has not
breached his obligations to the Company under the terms of the existing
Confidential Information and Assignment of Inventions Agreement entered into
between Mr. Solso and the Company (the "Confidentiality Agreement"), a copy of
which is attached hereto as Exhibit B. Mr. Solso understands and agrees that his
obligations to the Company under the Confidentiality Agreement survive the
termination of his relationship with the Company under this Agreement.

      (d)  SEC Reporting.   Mr. Solso will cooperate with the Company in
providing information with respect to all reports required to be filed by the
Company with the Securities and Exchange Commission as they relate to required
information with respect to Mr. Solso.

    10.  Non-Disparagement.  Each Party agrees to refrain from any
disparagement, criti-cism, defamation, slander of the other, or tortious
interference with the contracts and relationships of the other.

    11.  Breach of this Agreement.  Mr. Solso acknowledges that upon his breach
of any of the covenants or obligations set forth in this Agreement, the Company
would sustain irreparable harm from such breach, and, therefore, Mr. Solso
agrees that in addition to any other damages or remedies which the Company may
have for any breach of this Agreement or otherwise, including termination of the
Company's obligations to make any payments or provide any benefits to Mr. Solso
under any provision of this Agreement and forfeiture of any payments previously
made and benefits previously provided to Mr. Solso under this Agreement, the
Company shall be entitled to obtain equitable relief, including specific
performance, injunctions and restraining Mr. Solso from committing or continuing
any such violation of this Agreement.

    12.  Authority.  The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Mr. Solso represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through his to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

    13.  No Representations.  Neither Party has relied upon any representations
or statements made by the other Party hereto which are not specifically set
forth in this Agreement.

    14.  Severability.  In the event that any provision hereof becomes or is
declared by a court or other tribunal of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.

    15.  Arbitration.  The Parties shall attempt to settle all disputes arising
in connection with this Agreement through good faith consultation. In the event
no agreement can be reached on such dispute within fifteen (15) days after
notification in writing by either Party to the other concerning such dispute,
the dispute shall be settled by binding arbitration to be conducted in Santa
Clara County before the American Arbitration Association under its California
Employment Dispute Resolution Rules, or by a judge to be mutually agreed upon.
The arbitration decision shall be final, conclusive and binding on both Parties
and any arbitration award or decision may be entered in any court having
jurisdiction. The Parties agree that the prevailing party in any arbitration
shall be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award. The Parties further agree that the prevailing
Party in any such proceeding shall be awarded reasonable attorneys' fees and

5

--------------------------------------------------------------------------------

costs. This Section 15 shall not apply to the Confidentiality Agreement. The
parties hereby waive any rights they may have to trial by jury in regard to
arbitrable claims.

    16.  Indemnification.  The Indemnification Agreement entered into by
Mr. Solso and the Company in September 1999, a copy of which is attached hereto
as Exhibit C, shall remain in effect following the Termination Date in
accordance with the terms of such agreement.

    17.  Entire Agreement.  This Agreement, and the exhibits hereto, represent
the entire agreement and understanding between the Company and Mr. Solso
concerning Mr. Solso's separation from the Company, and supersede and replace
any and all prior agreements and understandings concerning Mr. Solso's
relationship with the Company and his compensation by the Company. Any
interpretation of this Agreement shall not be made in a manner that is adverse
to the Company solely by virtue of the Company being the drafter of this
Agreement.

    18.  No Oral Modification.  This Agreement may only be amended in writing
signed by Mr. Solso and the Company.

    19.  Governing Law.  This Agreement shall be governed by the laws of the
State of California, without regard to its conflicts of law provisions.

    20.  Effective Date.  This Agreement is effective upon the expiration of the
Revocation Period described in Section 7 and such date is referred to herein as
the "Effective Date."

    21.  Counterparts.  This Agreement may be executed in counterparts, and each
coun-terpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

    22.  Assignment.  This Agreement may not be assigned by Mr. Solso or the
Company without the prior written consent of the other party. Notwithstanding
the foregoing, this Agreement may be assigned by the Company to a corporation
controlling, controlled by or under common control with the Company without the
consent of Mr. Solso. Any successor to the Company (whether direct or indirect
by merger, asset purchase, or otherwise) to all or substantially all of the
Company's business and/or assets may assume the Company's obligations under this
Agreement.

    23.  Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

(a)they have read this Agreement;

(b)they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c)they understand the terms and consequences of this Agreement and of the
releases it contains; and

(d)they are fully aware of the legal and binding effect of this Agreement.

6

--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the Parties have executed this Separation Agreement and
Mutual Release on the respective dates set forth below.

    Preview Systems, Inc.
Dated as of March   , 2001
 
By:
 


--------------------------------------------------------------------------------

    Title:   Member, Compensation Committee of the Company's Board of Directors
 
 
BRADFORD G. SOLSO, an individual
Dated as of March   , 2001
 


--------------------------------------------------------------------------------

Bradford G. Solso

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.4



PREVIEW SYSTEMS, INC. SEPARATION AGREEMENT AND MUTUAL RELEASE
